Citation Nr: 1043149	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  07-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for vertigo due to 
bilateral eardrum rupture.  

3.  Entitlement to service connection for sleep apnea (claimed as 
lung disease).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION


The Veteran had active duty service from August 1955 to September 
1963.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
requested a Board hearing, however, he withdrew that request in 
August 2009.  In October 2009, the Board remanded the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the October 2009 Board remand, the RO was instructed to take 
appropriate action to schedule the Veteran for several VA 
examinations for the purpose of determining the nature and 
etiology of the Veteran's bilateral hearing loss, vertigo, and 
sleep apnea.  

Records on file indicated that the Veteran did not report for VA 
examinations that were apparently scheduled in May 2010 at the VA 
Community Based Outpatient Clinic Metro West.  The claims folder 
contains no notice letter reflecting that the Veteran was 
scheduled for such examinations.  

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes error on 
the part of the Board to fail to insure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Accordingly, the Veteran 
should be scheduled for a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a 
VA examination to be performed by an 
otolaryngologist.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  If current hearing loss 
disability is shown, then the examiner 
should offer an opinion as to whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that such 
hearing loss disability is etiologically 
related to the Veteran's active duty 
service.  If current vertigo is shown, then 
the examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such vertigo is etiologically related 
to the Veteran's active duty service.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in a 
report.  

2.  The Veteran should be scheduled for a 
VA audiological examination following the 
otolaryngologist examination.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  If current 
hearing loss disability is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such hearing loss disability is 
etiologically related to the Veteran's 
active duty service.  All opinions and 
conclusions expressed must be supported by 
a complete rationale in a report.

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current sleep 
apnea.  It is imperative that the claims 
file be made available to the examiner for 
review in connection with the examination.  
Any medically indicated special tests 
should be accomplished.  After reviewing 
the claims file and examining the Veteran, 
the examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
sleep apnea was manifested during the 
Veteran's active duty service.  If so, any 
current sleep apnea should be clearly 
described.  

4.  After completion of the above, the RO 
should review the expanded record and 
undertake a merits analysis of the claims 
of service connection for bilateral hearing 
loss, vertigo due to bilateral eardrum 
rupture, and sleep apnea.  Unless the 
benefits sought are granted, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


